Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
The only issue presented in this proceeding is whether there is substantial evidence in the record to support respondent Comptroller’s finding that petitioner’s disability is not the natural and proximate result of an accident sustained in his service as a police officer. The testimony of respondents’ expert clearly constitutes the necessary substantial evidence to support the finding. The testimony of petitioner’s expert, to the extent that it conflicted with the opinion expressed by respondents’ expert, presented a question of credibility which was for the Comptroller to resolve (see, Matter of Colligan v Regan, 128 AD2d 928, 929).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.